
 
[TRANSLATION FROM HEBREW]


STATE OF ISRAEL




MINISTRY OF NATIONAL INFRASTRUCTURES
LICENSING AUTHORITY NATURAL RESOURCES


Oil Exploration


06 July 2011
 
Mr Bill Ottaviani 
Zion Oil & Gas Inc
22 Bareket,
North Industrial Zone
Caesarea 38900
Fax:04/6231427

 
Dear Sir


Re: Extension of License Asher Menashe /# 334
      Your letter dated 13 June 2011


In response to your above mentioned letter I hereby confirm the extension of the
license up to 9 June 2012.The renewal of the license is subject to the execution
of the following work program:


a.
No later than 1 November 2011update the geophysical maps, continue the
geological analysis of the license and submit a summary report.

b.
No later than 1 December 2011 prepare an engineering analysis of Elijah-3
drilling and examine the possibility of deepening or moving from Elijah -3 and
submit a summary report.

c.
No later than 1 December 2011 present a contract for a supplementary 2D seismic
survey within the license area totaling approximately 10 kilometers.

d.
Prepare the seismic survey, process the data and submit the process report and
ancillary material no later than 1 February 2012 to the National archives at the
Geophysics Institute as defined in the guidelines for transferring seismic data.

e.
No later than 1 March 2012 prepare an interpretation of the new seismic survey,
integrate with old lines, update the geophysical maps and submit a geophysical
summary.

f.
No later than 1 April 2012 prepare a drilling prospectus that includes a
description of the geological background, the purposes of the drilling the
petroleum system/s that are related therein and a geological forecast and
engineering plan for the proposed drilling.

g.
No later than April 1 2012 execute a contract with a drilling contractor to
drill a new well or drill the existing well.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
h.
Begin drilling no later than 1 June 2012.

i.
In the event that you do not continue drilling Elijah-3 you must seal the well
in a final manner no later than 1 June 2012.

j.
You must deposit with the Commissioner an autonomous irrevocable bank guarantee
for the amount of $35,000 U.S. dollars valid to 1 December 2012 as a guarantee
for damages that may occur from activities as a result of the Menashe license
and sealing the wells.





Sincerely


Dr. Michael Gardosh


Commissioner of Petroleum Affairs




 
 

--------------------------------------------------------------------------------

 